Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-29 are pending and being acted upon in this Office Action. 

Rejection Withdrawn
The rejection of claims 22-29 under 35 U.S.C. 103 as being unpatentable over Lee et al (W02005047337 publication, published May 26, 2005; PTO 892) in view of US Patent No. 9,394,546 (PTO 892) is withdrawn in view of a statement pursuant to 35 U.S.C. 1.02(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention in instant Application No. 17/098,040 and U.S. Patent No. 9,394,546 were owned by HANMI PHARM. CO., LTD.  See MPEP § 717.02.

	The provisional rejection of claims 22-29 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 of copending Application No. 14/894,222 (now U.S. Patent No. 10,973,881) is withdrawn in light of the terminal disclaimer filed July 22, 2021. 

	The rejection of claims 22-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 29-45 of U.S. Patent No. 7,737,260 in view of US Patent No. 9,394,546, PTO 892 is withdrawn in light of the secondary reference U.S. Patent No. 9,394,546 has been disqualified as prior art and the ‘260 patent does not teach or suggest the claimed invention.  

	The rejection of claims  22-23, 25-27 and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-13, of U.S. Patent No. 7,736,653 in view of US Patent No. 

Conclusion
Claims 22-29 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644